DETAILED ACTION
Claims 1-8, 10-11, and 13-17 are pending. Claims dated 05/12/2022 are being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the objection to the claims: Applicant has amended the claims to overcome the previously set forth objections. Accordingly, the Examiner has withdrawn the previously set forth objections to the claims. However, the amendments have raised new objection(s) as outlined below.

Regarding the rejection(s) to the claim(s) under 35 U.S.C. § 101: Applicant has amended the claim(s) to overcome the previously set forth rejection(s). Accordingly, the Examiner has withdrawn the previously set forth rejection(s) to the claim(s). 

Regarding the rejections to the claims under 35 U.S.C. § 103:
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Specifically, the thrust of Applicant’s arguments pertains to limitations that were not present in the claims examined in the non-final rejection dated 02/14/2022, and these limitations are therefore subject to further search and/or consideration. After further search and consideration, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.


Claim Objections
Claim 1 is objected to because of the following informality in line 9 of claim 1: “[…] is based on the time…” Examiner suggests to instead state: “[…] is based on [[the]] a time…” to make it clearer.

Claim 16 is objected to because of the following informality in line 8 of claim 16: “[…] is based on the time…” Examiner suggests to instead state: “[…] is based on [[the]] a time…” to make it clearer.


Claim 17 is objected to because of the following informality in line 9 of claim 17: “[…] is based on the time…” Examiner suggests to instead state: “[…] is based on [[the]] a time…” to make it clearer.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 10-11, and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, claim 1 recites the limitation "wherein the remaining charge prediction…" in line 9 of claim 1. There is insufficient antecedent basis for this limitation in the claim. It is not clear to the examiner if “the remaining charge prediction” is referring to “the remaining charge prediction information” as first introduced in line 8 of claim 1, OR if “the remaining charge prediction” is a charge prediction that is different from and unrelated to the previously introduced “remaining charge prediction information”. For purposes of compact prosecution, the Examiner has interpreted the limitation “the remaining charge prediction” as remaining charge prediction information.
Claims 2-8, 10-11, and 13-15 are similarly rejected, because of their dependencies on rejected claim 1, and for failing to cure the deficiencies listed above.

Regarding claim 16, claim 16 recites the limitation "wherein the remaining charge prediction…" in line 8 of claim 16. There is insufficient antecedent basis for this limitation in the claim. It is not clear to the examiner if “the remaining charge prediction” is referring to “the remaining charge prediction information” as first introduced in line 7 of claim 16, OR if “the remaining charge prediction” is a charge prediction that is different from and unrelated to the previously introduced “remaining charge prediction information”. For purposes of compact prosecution, the Examiner has interpreted the limitation “the remaining charge prediction” as remaining charge prediction information.

Regarding claim 17, claim 17 recites the limitation "wherein the remaining charge prediction…" in line 9 of claim 17. There is insufficient antecedent basis for this limitation in the claim. It is not clear to the examiner if “the remaining charge prediction” is referring to “the remaining charge prediction information” as first introduced in line 9 of claim 17, OR if “the remaining charge prediction” is a charge prediction that is different from and unrelated to the previously introduced “remaining charge prediction information”. For purposes of compact prosecution, the Examiner has interpreted the limitation “the remaining charge prediction” as remaining charge prediction information.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 7-8, 10-11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wyrobek et al. (US 10328805 B1), in view Bolotski et al. (US 10663529 B1), in view of Newman et al. (US 20170225662 A1) and herein after will be referred to as Wyrobek, Bolotski, and Newman respectively.

Regarding claim 1, Wyrobek teaches a battery installation system, comprising at least one processor configured to (Fig. 3B battery management system 301; col 23 ln.3-5 The battery manager 320 is a hardware or software module that coordinates the functioning of the other components of the battery management system 301): 
acquire remaining charge information on a remaining charge of each of a plurality of batteries which are installable in an unmanned aerial vehicle (col 21 ln.20-22 The battery monitoring system 321 uses the battery sensors to detect properties of each battery in the battery inventory 326; col 21 ln.26-30 Battery information may include …the amount of electrical energy stored in the battery (sometimes referred to herein as “charge level”)…); 

acquire location information on a movement destination of the unmanned aerial vehicle (col 23 ln.32-34 The battery manager 320 may receive a mission energy requirements, describing an amount of energy required by an electric vehicle (e.g., a UAV) to complete a mission; col 23 ln.44-45 the energy requirement is determined by computer analysis of factors such as the location of the destination site 105, the route to the destination site 105…); 
acquire remaining charge prediction information on a battery being charged (col 25 ln.31-39 the amount that the battery will need to be charged for the mission (i.e., a predicted charge level) […] The amount that a battery needs to be charged and the amount that the battery will need to be discharged are based on the mission energy requirement);
select, based on the remaining charge information, Fig. 3C 334-336 – select batteries based on predicted capacity degradation, (based on a predicted charge level cited above), and mission energy requirement; col 16 ln.59-63 The mission manager 305 communicates the mission energy requirement to the battery management system 301, which then selects one or more batteries that can provide sufficient power for the mission from the battery inventory);
execute processing for installing the selected battery in the unmanned aerial vehicle (col 16 ln.63-66 The battery management system 301 may automatically install the selected batteries into the UAV 102 that will fly the mission);
wherein the processing is processing of outputting identification information on the selected battery col 26 ln.1-10 the battery interface system 324 comprises a display such as a monitor or television screen, and the battery selection is indicated by means of displaying a list of identifiers associated with the selected batteries); 
Wyrobek, as modified, does not explicitly teach wherein the processing is processing of outputting identification information on the selected battery and identification information on a package to be transported by the unmanned aerial vehicle in association with each other.
However, Bolotski also teaches wherein the processing is processing of outputting identification information on the battery and identification information on a package to be transported by the unmanned aerial vehicle (col 8 ln.22-36 As illustrated in FIG. 3, the UAVs 302(1)-302(N) may send performance logs 318(1)-318(N) to the battery management service 102 over the network 114. Each performance log 318 may include performance data for one or more flights performed by a UAV 302. For example, a first performance log 318(1) may include analytics associated with a flight path completed by the UAV 302(1). Further, other performance logs 318(2)-318(N) may be associated with other UAVs 302(2)-302(N). In some cases, the performance logs 318 may include UAV identification information, an actual load discharged by one or more batteries of the UAV during activity of the UAV, sensor information, environmental information (e.g., weather), delivery package characteristics (e.g., size, weight, etc), battery performance, and/or flight characteristics.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Wyrobek to incorporate Bolotski to include wherein the processing is processing of outputting identification information on the battery and identification information on a package to be transported by the unmanned aerial vehicle in association with each other, because doing so verifies the package and helps keep track of the package information during flight.
Wyrobek also does not explicitly teach acquire battery weight information on a weight of each battery, and select, based on […] the battery weight information […] from among the plurality of batteries, a battery.
However, Bolotski teaches acquire battery weight information on a weight of each battery, and select, based on […] the battery weight information […] from among the plurality of batteries, a battery (col 6 ln.10-12 the assignment module 218 may assign the battery 212 to the UAV 202 based at least in part on the battery status information 216 and the charge level 220; col 5 ln.64-66 the battery status information may identify a type of the individual battery, one or more dimensions (e.g., size, weight, etc.) of the individual battery; Fig. 3 plurality of batteries 322(1)-322(N)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Wyrobek to incorporate Bolotski to include acquire battery weight information on a weight of each battery, and select, based on […] the battery weight information […] from among the plurality of batteries, a battery, because doing so would help optimize flight time of the UAV. It is well known in the art that the weight of the battery on a UAV, and by extension the total weight of a UAV, has an impact on the flight time of the UAV, and one of ordinary skill in the art before the effective filing date of the present claimed invention would be motivated to consider the weight of the battery to try and maximize the available flight time of the UAV.
Wyrobek also does not explicitly teach: wherein the remaining charge prediction is based on the time until the battery is to be installed in the unmanned aerial vehicle.
However, Newman teaches a remaining charge prediction is based on the time until the battery is to be installed in a vehicle ([0039] A battery pack 20 may be charged to full charge (e.g., 90% charge or greater) prior to being placed into a vehicle 10 (e.g., based on an instruction from the coordinating device 53); [0040] In some embodiments, the coordinating device 53 may be configured to prepare a battery pack 20 in anticipation of it being installed in a vehicle 10. For example, the coordinating device 53 may determine that a battery replacement operation is upcoming and fully charge a battery pack 20 in the battery pack queue 50; [0048] In other embodiments, the control system 38 and/or coordinating device 53 may predict a timing of a battery replacement operation and initiate a process to prepare a battery pack 20 by charging it to full charge (e.g., 90% or greater)).
In Newman, Examiner interprets the instruction information of the battery to be charged to 90% charge or full charge - prior to being placed/installed in the vehicle corresponds to the limitation “remaining charge prediction”. This information is “based on a time until the battery is to be installed in a vehicle” since the batteries are charged prior to when the battery replacement operation in Newman in starts which corresponds to the time the battery is installed on a vehicle. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify acquiring the remaining charge prediction information as taught by Wyrobek to incorporate the teachings of Newman to include that the remaining charge prediction is based on the time until the battery is to be installed in the unmanned aerial vehicle, because doing so charges the batteries to a future predicted charge level based on the time of the battery replacement/installation operation, and by extension helps the batteries to be stored in a manner that is efficient and maintain long useful life (Newman [0039]).

Regarding claim 2, Wyrobek, as modified (see rejection of claim 1), teaches the battery installation system according to claim 1.
Wyrobek further teaches wherein the location information includes information on at least one of a delivery destination or a collection destination of a package to be transported by the unmanned aerial vehicle (Fig. 1B destination site 105; col 6 ln.33-37 a destination site 105, which designates the location where the service is to be delivered. As described herein, the service request may also include payload information, corresponding to a payload requested by the service requestor), 
wherein the at least one processor is configured to: acquire package weight information on the weight of the package, and select a battery further based on the package weight information (col 16 ln.45-60 the mission manager 305 determines the mission energy requirement for the mission based on mission information. the energy requirement is determined by computer analysis of factors such as […] the weight of the payload that is needed to fulfill the service request).

Regarding claim 4, Wyrobek, as modified, teaches the battery installation system according to claim 1 
Wyrobek, as modified also teaches wherein the at least one processor is configured to: 
acquire, based on the battery weight information (Bolotski col 5 ln.64-66 the battery status information may identify a type of the individual battery, one or more dimensions (e.g., size, weight, etc.) of the individual battery) 
and the location information, consumption amount information on the battery consumption amount (Wyrobek col 23 ln.32-34 The battery manager 320 may receive a mission energy requirements, describing an amount of energy required by an electric vehicle (e.g., a UAV) to complete a mission; col 23 ln.44-45 the energy requirement is determined by computer analysis of factors such as […] the route to the destination site 105…the flight characteristics of the UAV 102 that will handle the mission (such as its typical power consumption per unit distance flown…); 
and select a battery based on the remaining charge information and the consumption amount information (Wyrobek col 16 ln.59-63 The mission manager 305 communicates the mission energy requirement to the battery management system 301, which then selects one or more batteries that can provide sufficient power for the mission from the battery inventory).

Regarding claim 7, Wyrobek, as modified, teaches the battery installation system according to claim 1.
Wyrobek also teaches further comprising wherein the at least one processor is configured to acquire wind information on a flight route of the unmanned aerial vehicle, and select a battery further based on the wind information (col 16 ln.45-52 the mission manager 305 determines the mission energy requirement for the mission based on mission information. Mission information may include information from the service request, information about the local conditions (such as temperature, wind, and precipitation), and information about the characteristics of the vehicle and payload; col 16 ln.59-63 The mission manager 305 communicates the mission energy requirement to the battery management system 301, which then selects one or more batteries that can provide sufficient power for the mission from the battery inventory)

Regarding claim 8, Wyrobek, as modified, teaches the battery installation system according to claim 1.
Wyrobek also teaches further comprising wherein the at least one processor is configured to acquire temperature information on a temperature on a flight route of the unmanned aerial vehicle, and select a battery further based on the temperature information (col 16 ln.45-52 the mission manager 305 determines the mission energy requirement for the mission based on mission information. Mission information may include information from the service request, information about the local conditions (such as temperature, wind, and precipitation), and information about the characteristics of the vehicle and payload; col 16 ln.59-63 The mission manager 305 communicates the mission energy requirement to the battery management system 301, which then selects one or more batteries that can provide sufficient power for the mission from the battery inventory)

Regarding claim 10, Wyrobek, as modified, teaches the battery installation system according to claim 1. 
Wyrobek, as modifies does not explicitly teach wherein the at least one processor is configured to: acquire time information on a time specified for the movement destination, and acquire the remaining charge prediction information based on the time information.
However, Bolotski also teaches wherein the at least one processor is configured to: acquire time information on a time specified for the movement destination, and acquire the remaining charge prediction information based on the time information (col 8 ln.45-60 the UAV models 310 may employ testing techniques to predict an amount of battery energy a UAV 302 would require to complete a flight path. Further, the UAV models 310 may account for factors such as UAV type, UAV dimensions, sensor information captured during previous flights, environmental information (e.g., weather), delivery package characteristics (e.g., size, weight, etc.), battery performance, and/or flight characteristics, time of day, day of the week))
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Wyrobek to incorporate Bolotski to include wherein the at least one processor is configured to: acquire time information on a time specified for the movement destination, and acquire the remaining charge prediction information based on the time information, because doing so would provide more accurate energy predictions by incorporating additional factors into the prediction, namely time.

Regarding claim 11, Wyrobek, as modified, teaches the battery installation system according to claim 1.
Wyrobek also teaches wherein the location information includes information on at least one of a delivery destination or a collection destination of a package to be transported by the unmanned aerial vehicle (Fig. 1B destination site 105; col 6 ln.33-37 a destination site 105, which designates the location where the service is to be delivered. As described herein, the service request may also include payload information, corresponding to a payload requested by the service requestor), 
wherein the at least one processor is configured to acquire mission energy requirement information mission energy requirement information (col 16 ln.59-63 The mission manager 305 communicates the mission energy requirement to the battery management system 301, which then selects one or more batteries that can provide sufficient power for the mission from the battery inventory)
While Wyrobek teaches that the battery is selected based on the acquired energy requirement information, Wyrobek does not explicitly teach that the mission energy requirement information acquired includes package size information on a size of the package, and selecting based on the package size information.
However, Bolotski also teaches that the mission energy requirement information acquired may include package size information on a size of the package, and selecting based on the package size information (col 8 ln.45-60 In some examples, the UAV models 310 may employ testing techniques to predict an amount of battery energy a UAV 302 would require to complete a flight path. For instance, the UAV model 310 may include a rule based decision system that determines an expected load to power the UAV 302(1) on a flight path. Further, the UAV models 310 may account for factors such as UAV type, UAV dimensions, sensor information captured during previous flights, environmental information (e.g., weather), delivery package characteristics (e.g., size, weight, etc.), battery performance, and/or flight characteristics, time of day, day of the week, etc.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the mission energy requirement information as taught by Wyrobek to incorporate Bolotski to include acquiring and considering package size information in the selection of the battery, because it is well known in the art that the size of the package on a UAV, and by extension the size of a UAV, has an impact on the flight aerodynamics of the UAV. One of ordinary skill in the art before the effective filing date of the present claimed invention would be motivated to consider the size of the package to optimize flight aerodynamics of the UAV.

Regarding claim 13, Wyrobek, as modified, teaches the battery installation system according to claim 1.
Wyrobek also teaches wherein the location information includes information on a delivery destination of a package to be transported by the unmanned aerial vehicle (Fig. 1B destination site 105; col 6 ln.33-37 a destination site 105, which designates the location where the service is to be delivered. As described herein, the service request may also include payload information, corresponding to a payload requested by the service requestor), 
wherein the unmanned aerial vehicle is configured to be loaded with a package at a departure point (Fig. 1A distribution center 101; col 5 ln.10-13 the UAS 100 is based at a single distribution center 101, and is repaired, reloaded, and recharged at that distribution center 101), 
fly to the delivery destination to deliver the package (Fig. 1A destination site 105; col 9 ln.33-39 Once the UAV 102 reaches the destination, the finite state machine 208 may transition to the deliver package state. Based on the deliver package state, the mission planner 200 may send directives to both the flight controller 201 and the payload management system 206, such that the destination site is safely approached, and the payload is released), 
and return to a return point, and (col 23 ln.41-48 For example, a mission energy requirement may specify the energy required by a UAV 102 to fly to a destination site 105 along a particular route with a given wind condition, drop a payload, and return to a distribution center 101.)
wherein the at least one processor is configured to: acquire first consumption amount information on the battery consumption amount for flying from the departure point to the delivery destination in a state in which the package is loaded on the unmanned aerial vehicle (col 23 ln.41-48 energy required by a UAV to fly to a destination site 105); 
acquire second consumption amount information on the battery consumption amount for flying from the delivery destination to the return point in a state in which the package is not loaded on the unmanned aerial vehicle; and (col 23 ln.41-48 energy required by a UAV to return to a distribution center 101)
Examiner understands that because the package was dropped off at the destination location, during the return flight, the package is not loaded on the UAV.
select a battery based on the remaining charge information (col 16 ln.59-63 The mission manager 305 communicates the mission energy requirement to the battery management system 301, which then selects one or more batteries that can provide sufficient power for the mission from the battery inventory),
the first consumption amount information, and the second consumption amount information (col 23 ln.41-48 The mission energy requirements may specify a charge level needed by an electric vehicle to complete a mission. For example, a mission energy requirement may specify the energy required by a UAV 102 to fly to a destination site 105 along a particular route with a given wind condition, drop a payload, and return to a distribution center 101.)

Regarding claim 14, Wyrobek, as modified, teaches the battery installation system according to claim 1, 
Wyrobek also teaches wherein the location information includes information on a collection destination of a package to be transported by the unmanned aerial vehicle (Fig. 1B destination site 105; col 6 ln.33-37 a destination site 105, which designates the location where the service is to be delivered. As described herein, the service request may also include payload information, corresponding to a payload requested by the service requestor), 
wherein the unmanned aerial vehicle is configured to fly from a departure point to the collection destination to collect the package, and return to a return point, and (col 23 ln.41-48 For example, a mission energy requirement may specify the energy required by a UAV 102 to fly to a destination site 105 along a particular route with a given wind condition, drop a payload, and return to a distribution center 101; col 7 ln.45-47 In one embodiment, the UAV 102 may be launched with a mission to fulfill more than a single service request.)
Examiner Note: In Wyrobek, because the UAV may fulfill more than one service request, after the UAV finishes a delivery and returns to a destination center to obtain another package (corresponding to fly from a departure point to the collection destination to collect the package), the UAV then flies to a destination site (corresponding to returning to a return point)
wherein the at least one processor is configured to: acquire third consumption amount information on the battery consumption amount for flying from the departure point to the collection destination in a state in which the package is not loaded on the unmanned aerial vehicle (col 23 ln.41-48 energy required by a UAV to return to a distribution center 101); 
Examiner understands that because the package was dropped off at the destination location, during the return flight, the package is not loaded on the UAV.
acquire fourth consumption amount information on the battery consumption amount for flying from the collection destination to the return point in a state in which the package is loaded on the unmanned aerial vehicle; and (col 23 ln.41-48 energy required by a UAV to fly to a destination site 105)
select a battery based on the remaining charge information (col 16 ln.59-63 The mission manager 305 communicates the mission energy requirement to the battery management system 301, which then selects one or more batteries that can provide sufficient power for the mission from the battery inventory), 
the third consumption amount information, and the fourth consumption amount information (col 23 ln.41-48 The mission energy requirements may specify a charge level needed by an electric vehicle to complete a mission. For example, a mission energy requirement may specify the energy required by a UAV 102 to fly to a destination site 105 along a particular route with a given wind condition, drop a payload, and return to a distribution center 101.)

Regarding claim 15, Wyrobek, as modified, teaches the battery installation system according to claim 1, 
Wyrobek also teaches wherein the location information includes information on each of a delivery destination and a collection destination of a package to be transported by the unmanned aerial vehicle (Fig. 1B destination site 105; col 6 ln.33-37 a destination site 105, which designates the location where the service is to be delivered. As described herein, the service request may also include payload information, corresponding to a payload requested by the service requestor), 
wherein the unmanned aerial vehicle is configured to fly from a departure point to the collection destination to collect the package, fly to the delivery destination to deliver the package, and return to a return point, and (col 23 ln.41-48 For example, a mission energy requirement may specify the energy required by a UAV 102 to fly to a destination site 105 along a particular route with a given wind condition, drop a payload, and return to a distribution center 101; col 7 ln.45-47 In one embodiment, the UAV 102 may be launched with a mission to fulfill more than a single service request)
Examiner Note: In Wyrobek, because the UAV may fulfill more than one service request, after the UAV finishes a delivery and returns to a destination center to obtain another package (corresponding to fly from a departure point to the collection destination to collect the package), the UAV then flies to a destination site (corresponding to fly to the delivery destination to deliver the package), and returns to a destination center after package drop off (corresponds to return to a return point).
wherein the at least one processor is configured to: acquire fifth consumption amount information on the battery consumption amount for flying from the departure point to the collection destination in a state in which the package is not loaded on the unmanned aerial vehicle (col 23 ln.41-48 energy required by a UAV to return to a distribution center 101); 
acquire sixth consumption amount information on the battery consumption amount for flying from the collection destination to the delivery destination in a state in which the package is loaded on the unmanned aerial vehicle (col 23 ln.41-48 energy required by a UAV to fly to a destination site 105); 
acquire seventh consumption amount information on the battery consumption amount for flying from the delivery destination to the return point in a state in which the package is not loaded on the unmanned aerial vehicle; and (col 23 ln.41-48 energy required by a UAV to return to a distribution center 101)
select a battery based on the remaining charge information (col 16 ln.59-63 The mission manager 305 communicates the mission energy requirement to the battery management system 301, which then selects one or more batteries that can provide sufficient power for the mission from the battery inventory), 
the fifth consumption amount information, the sixth consumption amount information, and the seventh consumption amount information (col 23 ln.41-48 The mission energy requirements may specify a charge level needed by an electric vehicle to complete a mission. For example, a mission energy requirement may specify the energy required by a UAV 102 to fly to a destination site 105 along a particular route with a given wind condition, drop a payload, and return to a distribution center 101.).

Regarding claim 16, Wyrobek teaches a battery installation method, comprising (col 1 ln.49-50 One embodiment of a method for selecting a battery for an electric vehicle comprises…): 
acquiring remaining charge information on a remaining charge of each of a plurality of batteries which are installable in an unmanned aerial vehicle (col 21 ln.20-22 The battery monitoring system 321 uses the battery sensors to detect properties of each battery in the battery inventory 326; col 21 ln.26-30 Battery information may include …the amount of electrical energy stored in the battery (sometimes referred to herein as “charge level”)…); 

acquiring location information on a movement destination of the unmanned aerial vehicle (col 23 ln.32-34 The battery manager 320 may receive a mission energy requirements, describing an amount of energy required by an electric vehicle (e.g., a UAV) to complete a mission; col 23 ln.44-45 the energy requirement is determined by computer analysis of factors such as the location of the destination site 105, the route to the destination site 105…); 
acquiring remaining charge prediction information on a battery being charged (col 25 ln.31-39 the amount that the battery will need to be charged for the mission (i.e., a predicted charge level) […] The amount that a battery needs to be charged and the amount that the battery will need to be discharged are based on the mission energy requirement);
selecting, based on the remaining charge information, Fig. 3C 334-336 – select batteries based on predicted capacity degradation, (based on a predicted charge level cited above), and mission energy requirement; col 16 ln.59-63 The mission manager 305 communicates the mission energy requirement to the battery management system 301, which then selects one or more batteries that can provide sufficient power for the mission from the battery inventory)
executing processing for installing the selected battery in the unmanned aerial vehicle (col 16 ln.63-66 The battery management system 301 may automatically install the selected batteries into the UAV 102 that will fly the mission);
wherein the processing is processing of outputting identification information on the selected battery col 26 ln.1-10 the battery interface system 324 comprises a display such as a monitor or television screen, and the battery selection is indicated by means of displaying a list of identifiers associated with the selected batteries); 
Wyrobek, as modified, does not explicitly teach wherein the processing is processing of outputting identification information on the selected battery and identification information on a package to be transported by the unmanned aerial vehicle in association with each other.
However, Bolotski also teaches wherein the processing is processing of outputting identification information on the battery and identification information on a package to be transported by the unmanned aerial vehicle (col 8 ln.22-36 As illustrated in FIG. 3, the UAVs 302(1)-302(N) may send performance logs 318(1)-318(N) to the battery management service 102 over the network 114. Each performance log 318 may include performance data for one or more flights performed by a UAV 302. For example, a first performance log 318(1) may include analytics associated with a flight path completed by the UAV 302(1). Further, other performance logs 318(2)-318(N) may be associated with other UAVs 302(2)-302(N). In some cases, the performance logs 318 may include UAV identification information, an actual load discharged by one or more batteries of the UAV during activity of the UAV, sensor information, environmental information (e.g., weather), delivery package characteristics (e.g., size, weight, etc), battery performance, and/or flight characteristics.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Wyrobek to incorporate Bolotski to include wherein the processing is processing of outputting identification information on the battery and identification information on a package to be transported by the unmanned aerial vehicle in association with each other, because doing so verifies the package and helps keep track of the package information during flight.
Wyrobek also does not explicitly teach acquire battery weight information on a weight of each battery, and select, based on […] the battery weight information […] from among the plurality of batteries, a battery.
However, Bolotski teaches acquire battery weight information on a weight of each battery, and select, based on […] the battery weight information […] from among the plurality of batteries, a battery (col 6 ln.10-12 the assignment module 218 may assign the battery 212 to the UAV 202 based at least in part on the battery status information 216 and the charge level 220; col 5 ln.64-66 the battery status information may identify a type of the individual battery, one or more dimensions (e.g., size, weight, etc.) of the individual battery; Fig. 3 plurality of batteries 322(1)-322(N)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Wyrobek to incorporate Bolotski to include acquire battery weight information on a weight of each battery, and select, based on […] the battery weight information […] from among the plurality of batteries, a battery, because doing so would help optimize flight time of the UAV. It is well known in the art that the weight of the battery on a UAV, and by extension the total weight of a UAV, has an impact on the flight time of the UAV, and one of ordinary skill in the art before the effective filing date of the present claimed invention would be motivated to consider the weight of the battery to try and maximize the available flight time of the UAV.
Wyrobek also does not explicitly teach: wherein the remaining charge prediction is based on the time until the battery is to be installed in the unmanned aerial vehicle.
However, Newman teaches a remaining charge prediction is based on the time until the battery is to be installed in a vehicle ([0039] A battery pack 20 may be charged to full charge (e.g., 90% charge or greater) prior to being placed into a vehicle 10 (e.g., based on an instruction from the coordinating device 53); [0040] In some embodiments, the coordinating device 53 may be configured to prepare a battery pack 20 in anticipation of it being installed in a vehicle 10. For example, the coordinating device 53 may determine that a battery replacement operation is upcoming and fully charge a battery pack 20 in the battery pack queue 50; [0048] In other embodiments, the control system 38 and/or coordinating device 53 may predict a timing of a battery replacement operation and initiate a process to prepare a battery pack 20 by charging it to full charge (e.g., 90% or greater)).
In Newman, Examiner interprets the instruction information of the battery to be charged to 90% charge or full charge - prior to being placed/installed in the vehicle corresponds to the limitation “remaining charge prediction”. This information is “based on a time until the battery is to be installed in a vehicle” since the batteries are charged prior to when the battery replacement operation in Newman in starts which corresponds to the time the battery is installed on a vehicle. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify acquiring the remaining charge prediction information as taught by Wyrobek to incorporate the teachings of Newman to include that the remaining charge prediction is based on the time until the battery is to be installed in the unmanned aerial vehicle, because doing so charges the batteries to a future predicted charge level based on the time of the battery replacement/installation operation, and by extension helps the batteries to be stored in a manner that is efficient and maintain long useful life (Newman [0039]).

Regarding claim 17, Wyrobek teaches a non-transitory computer-readable information storage medium for storing a program for causing a computer to (Fig. 3B battery management system 301; col 23 ln.3-5 The battery manager 320 is a hardware or software module that coordinates the functioning of the other components of the battery management system 301):
acquire remaining charge information on a remaining charge of each of a plurality of batteries which are installable in an unmanned aerial vehicle (col 21 ln.20-22 The battery monitoring system 321 uses the battery sensors to detect properties of each battery in the battery inventory 326; col 21 ln.26-30 Battery information may include …the amount of electrical energy stored in the battery (sometimes referred to herein as “charge level”)…); 

acquire location information on a movement destination of the unmanned aerial vehicle (col 23 ln.32-34 The battery manager 320 may receive a mission energy requirements, describing an amount of energy required by an electric vehicle (e.g., a UAV) to complete a mission; col 23 ln.44-45 the energy requirement is determined by computer analysis of factors such as the location of the destination site 105, the route to the destination site 105…); 
acquire remaining charge prediction information on a battery being charged (col 25 ln.31-39 the amount that the battery will need to be charged for the mission (i.e., a predicted charge level) […] The amount that a battery needs to be charged and the amount that the battery will need to be discharged are based on the mission energy requirement);
select, based on the remaining charge information, Fig. 3C 334-336 – select batteries based on predicted capacity degradation, (based on a predicted charge level cited above), and mission energy requirement; col 16 ln.59-63 The mission manager 305 communicates the mission energy requirement to the battery management system 301, which then selects one or more batteries that can provide sufficient power for the mission from the battery inventory)
execute processing for installing the selected battery in the unmanned aerial vehicle (col 16 ln.63-66 The battery management system 301 may automatically install the selected batteries into the UAV 102 that will fly the mission);
wherein the processing is processing of outputting identification information on the selected battery col 26 ln.1-10 the battery interface system 324 comprises a display such as a monitor or television screen, and the battery selection is indicated by means of displaying a list of identifiers associated with the selected batteries; 
Wyrobek, as modified, does not explicitly teach wherein the processing is processing of outputting identification information on the selected battery and identification information on a package to be transported by the unmanned aerial vehicle.
However, Bolotski also teaches wherein the processing is processing of outputting identification information on the battery and identification information on a package to be transported by the unmanned aerial vehicle in association with each other (col 8 ln.22-36 As illustrated in FIG. 3, the UAVs 302(1)-302(N) may send performance logs 318(1)-318(N) to the battery management service 102 over the network 114. Each performance log 318 may include performance data for one or more flights performed by a UAV 302. For example, a first performance log 318(1) may include analytics associated with a flight path completed by the UAV 302(1). Further, other performance logs 318(2)-318(N) may be associated with other UAVs 302(2)-302(N). In some cases, the performance logs 318 may include UAV identification information, an actual load discharged by one or more batteries of the UAV during activity of the UAV, sensor information, environmental information (e.g., weather), delivery package characteristics (e.g., size, weight, etc), battery performance, and/or flight characteristics.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Wyrobek to incorporate Bolotski to include wherein the processing is processing of outputting identification information on the battery and identification information on a package to be transported by the unmanned aerial vehicle in association with each other, because doing so verifies the package and helps keep track of the package information during flight.
Wyrobek also does not explicitly teach acquire battery weight information on a weight of each battery, and select, based on […] the battery weight information […] from among the plurality of batteries, a battery.
However, Bolotski teaches acquire battery weight information on a weight of each battery, and select, based on […] the battery weight information […] from among the plurality of batteries, a battery (col 6 ln.10-12 the assignment module 218 may assign the battery 212 to the UAV 202 based at least in part on the battery status information 216 and the charge level 220; col 5 ln.64-66 the battery status information may identify a type of the individual battery, one or more dimensions (e.g., size, weight, etc.) of the individual battery; Fig. 3 plurality of batteries 322(1)-322(N)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Wyrobek to incorporate Bolotski to include acquire battery weight information on a weight of each battery, and select, based on […] the battery weight information […] from among the plurality of batteries, a battery, because doing so would help optimize flight time of the UAV. It is well known in the art that the weight of the battery on a UAV, and by extension the total weight of a UAV, has an impact on the flight time of the UAV, and one of ordinary skill in the art before the effective filing date of the present claimed invention would be motivated to consider the weight of the battery to try and maximize the available flight time of the UAV.
Wyrobek also does not explicitly teach: wherein the remaining charge prediction is based on the time until the battery is to be installed in the unmanned aerial vehicle.
However, Newman teaches a remaining charge prediction is based on the time until the battery is to be installed in a vehicle ([0039] A battery pack 20 may be charged to full charge (e.g., 90% charge or greater) prior to being placed into a vehicle 10 (e.g., based on an instruction from the coordinating device 53); [0040] In some embodiments, the coordinating device 53 may be configured to prepare a battery pack 20 in anticipation of it being installed in a vehicle 10. For example, the coordinating device 53 may determine that a battery replacement operation is upcoming and fully charge a battery pack 20 in the battery pack queue 50; [0048] In other embodiments, the control system 38 and/or coordinating device 53 may predict a timing of a battery replacement operation and initiate a process to prepare a battery pack 20 by charging it to full charge (e.g., 90% or greater)).
In Newman, Examiner interprets the instruction information of the battery to be charged to 90% charge or full charge - prior to being placed/installed in the vehicle corresponds to the limitation “remaining charge prediction”. This information is “based on a time until the battery is to be installed in a vehicle” since the batteries are charged prior to when the battery replacement operation in Newman in starts which corresponds to the time the battery is installed on a vehicle. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify acquiring the remaining charge prediction information as taught by Wyrobek to incorporate the teachings of Newman to include that the remaining charge prediction is based on the time until the battery is to be installed in the unmanned aerial vehicle, because doing so charges the batteries to a future predicted charge level based on the time of the battery replacement/installation operation, and by extension helps the batteries to be stored in a manner that is efficient and maintain long useful life (Newman [0039]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wyrobek, in view Bolotski, in view of Newman, in further view of Toshitaka (JP 6156006 B2) and herein after will be referred to as Toshitaka.

Regarding claim 3, Wyrobek, as modified teaches the battery installation system according to claim 1.
Wyrobek also teaches wherein the at least one processor is configured to select a battery col 16 ln.59-63 selects one or more batteries that can provide sufficient power for the mission from the battery inventory)
Wyrobek, as modified, does not explicitly teach select a battery having the lightest weight.
However, Toshitaka teaches select a battery having the lightest weight (p. 2 an object of the present invention is to select a battery for an electric vehicle that can exhibit necessary performance with as little weight as possible)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Wyrobek to incorporate Toshitaka to include select a battery having the lightest weight, because doing so would help optimize flight time of the UAV. It is well known in the art that the weight of the battery on a UAV, and by extension the total weight of a UAV, has an impact on the flight time of the UAV. One of ordinary skill in the art before the effective filing date of the present claimed invention would be motivated to choose the lightest weight of the battery that can exhibit the necessary performance to try and maximize the available flight time of the UAV.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wyrobek, in view Bolotski, in view of Newman, in further view of Hanlon et al. (US 10730620 B1), in further view of Heinen et al. (US 20180072168 A1) and herein after will be referred to as Hanlon and Heinen respectively.

Regarding claim 5, Wyrobek, as modified, teaches the battery installation system according to claim 1.
Wyrobek also teaches wherein the location information includes information on at least one of a delivery destination or a collection destination of a package to be transported by the unmanned aerial vehicle (Fig. 1B destination site 105; col 6 ln.33-37 a destination site 105, which designates the location where the service is to be delivered. As described herein, the service request may also include payload information, corresponding to a payload requested by the service requestor).
Wyrobek, as modified does not explicitly teach wherein the at least one processor is configured to: acquire center-of-gravity information on a center of gravity exhibited when the package is loaded on the unmanned aerial vehicle, and select a battery further based on the center-of-gravity information.
However, Hanlon teaches wherein the at least one processor is configured to: acquire center-of-gravity information on a center of gravity exhibited when the package is loaded on the unmanned aerial vehicle, (col 3 ln.14-18 The UAV may be measured prior to or after being equipped with a power source (e.g., fuel, batteries, etc.) and/or prior to or after being equipped with cargo (e.g., a package to be delivered to a destination). At 410, the measurement APIs 208 may transmit the weight, center of mass, and/or moment of inertia data to one or more other systems or devices, such as the UAV. The other systems may use the physical metrics associated with the UAV for further analysis, for decision making purposes, to update system controls of the UAV, or for other reasons. For example, weight information may be used to select a power source (e.g., a battery), and/or ensure the UAV has power to complete an assigned flight task.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Wyrobek to incorporate Hanlon to include wherein the at least one processor is configured to: acquire center-of-gravity information on a center of gravity exhibited when the package is loaded on the unmanned aerial vehicle, because doing so enables the UAV to use such “determined data [such as the center of mass] to enable the UAV to perform stable flight and possibly improve efficiency by properly managing power resources” (Hanlon col 3 ln.24-30)
Wyrobek, as modified, in further view of Hanlon does not explicitly teach select a battery further based on the center-of-gravity information.
However, Heinen teaches select a battery further based on the center-of-gravity information ([0053] The specific arrangement used with the batteries 406 or other power supplies could be selected based on the desired center of gravity for the core 404 or the power carrier 400. In particular embodiments, the body 402 could be about one foot in diameter, and the core 404 could be about eight inches in diameter.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Wyrobek, in further view of Hanlon to incorporate Heinen to include selecting a battery further based on the center-of-gravity information, because doing so helps maintain the center of gravity at a desired location.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wyrobek, in view Bolotski, in view of Newman, in further view of McCullough et al. (US 20190144108 A1) and herein after will be referred to as McCullough.

Regarding claim 6, Wyrobek, as modified, teaches the battery installation system according to claim 1.
Wyrobek also teaches wherein the at least one processor is configured to acquire transportation method information on a transportation method of a package to be transported by the unmanned aerial vehicle (col 12 ln.14-20 the mission planner 200 is required to know the location, orientation, altitude, and speed of the UAV 102 at various times during the mission, and the flight controller 201 provides this information through a process called state estimation; col 9 ln.20-23 For example, in one embodiment, the UAV 102 includes the vehicle states: launch, nominal flight, hold position, deliver package, return, and landing) 
Wyrobek, as modified does not explicitly teach and select a battery further based on the transportation method information.
However, McCullough teaches select a battery further based on the transportation method information ([0075] In block 158, computing system 108 is operable to configure a two-dimensional distributed thrust array based upon the thrust requirements. This process includes selecting the number, the type and the mounting locations for the propulsion assemblies. As an example, this process may include selecting the number and type of batteries to be contained within the selected propulsion assemblies. )
Examiner notes that applicant discloses in the specification pp.43-44 ln.25-28 & ln.1-5: “the transportation method of the package to be identified, and is, for example, a flight speed, an acceleration, a flight altitude, or an allowable vibration amount.” In McCullough, the battery is selected based on thrust requirement. It is well known in the art that thrust requirements control the flight speed (i.e., to maintain level flight at constant speed, a constant thrust is required), and thus, the battery is selected based on at least flight speed.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Wyrobek to incorporate McCullough to include selecting a battery further based on the transportation method information, because doing so improves battery selection by accounting for mission thrust requirements, which by extension, account for the flight speed during the mission.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140316616 A1: Kugelmass et al. discloses selecting a battery according to energy capacity

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVIN SEOL/Examiner, Art Unit 3662                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661